Citation Nr: 0731418	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  99-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shrapnel wounds of the 
left face, neck and right jaw has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shrapnel wounds of the 
left index finger has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a bayonet wound to the 
left hip has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for a left ankle disability has been 
received.

5.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for a left leg disability has been 
received.

7.  Whether new and material evidence to reopen a claim for 
service connection for a urinary disorder has been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for a bronchial infection has been 
received.

9.  Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Joseph D. Bell, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, issued in December 1996 and April 1998.

The issue of service connection for post traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for residuals of shrapnel wounds to the left face, 
neck, right jaw and left index finger; residuals of a bayonet 
wound to the left hip; left ankle, knee and leg disabilities; 
and urinary problems.  The veteran did not submit new and 
material evidence or a Notice of Disagreement within in one 
year of the issuance of that decision.  It is, therefore, 
final.

2.  None of the new evidence submitted subsequent to March 
1995 in support of the veteran's claims for service 
connection for residuals of shrapnel wounds to the left face, 
neck, right jaw and left index finger; residuals of a bayonet 
wound to the left hip; left ankle, knee and leg disabilities; 
and urinary problems is material.

3.  The veteran was service connected for his respiratory 
disability in 2006, and it is evaluated as 60 percent 
disabling.  


CONCLUSIONS OF LAW

1.  The March 1995 RO rating decision that denied service 
connection for residuals of shrapnel wounds to the left face, 
neck, right jaw and left index finger; residuals of a bayonet 
wound to the left hip; left ankle, knee and leg disabilities; 
and urinary problems is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for residuals of 
shrapnel wounds to the left face, neck, right jaw and left 
index finger; residuals of a bayonet wound to the left hip; 
left ankle, knee and leg disabilities; and urinary problems 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (1995 and 2001).

3.  The veteran's claim to reopen service connection for 
bronchial infections is dismissed as moot.  38 U.S.C.A. 
§ 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claims to reopen were 
filed in June 1996, prior to the enactment of VA's current 
notice requirements.  Notice was provided to the veteran in 
February 2007, and the veteran's claims were readjudicated in 
a May 2007 Supplemental Statement of the Case.  This notice 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  In addition, this notice 
appropriately advised the veteran of what would constitute 
new and material evidence to substantiate reopening the 
veteran's claims as required by the Court of Appeals for 
Veterans Claims' decision in Kent v. Nicolson, 20 Vet. App. 1 
(2006).  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby as VA has cured the late timing of the notice by 
providing appropriate notice and subsequently readjudicating 
the veteran's claims.  The veteran was told it was his 
responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  Thus 
the veteran has actually knowledge of VA's duty to notify and 
assist him in developing his claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  In an August 2007 statement, the veteran 
indicated that he had no additional evidence to provide to VA 
in support of his claims.  Thus, the Board considers the 
notice requirements met, and the actions taken by VA to have 
cured the error in the timing of the notice.  Further, the 
Board finds that the purposes behind the notice requirements 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are not in the file except 
for the Report of Medical History and the Report of 
Examination from the veteran's separation examination in 
October 1952.  The remainder of the service medical records 
are considered to have been lost in the 1973 fire at the 
National Personnel Records Center.  In such cases, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is heightened and includes an 
obligation to search alternative forms of records that may 
support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992). There is also a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran was notified in December 1994 that his service 
medical records were considered fire-related and thus what 
additional evidence would be helpful in deciding his claim.  
Specifically he was requested to complete NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
so that an attempt could be made to reconstruct the veteran's 
treatment records.  He was also told he could submit 
"buddy" affidavits, statements from military medical 
personnel, state/local government, insurance or employment 
medical reports, private treatment records, letters written 
and photographs taken during service, or pharmacy 
prescription records to support.  He was advised he could 
either provide this information himself or provide VA with 
enough information so that it could obtain them for him.  The 
veteran completed and returned the NA Form 13055, but failed 
to submit any other type of evidence identified in that 1994 
letter.

A search in November 1996 resulted in obtaining copies of 
morning and sick reports relating to the veteran.  In 
February 2002, the RO again advised the veteran additional 
evidence was needed to support his claim.  In addition, he 
was advised that the RO had requested the NPRC to search for 
service personnel records and SGO records.   A response was 
received in June 2002 that no record relating to the veteran 
could be found except morning and sick reports, which were 
already obtained in 1996.  

Finally, the veteran was advised in the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
as to what evidence was needed to support his claim in the 
absence of his service medical records.  The Board finds, 
therefore, that VA has met its obligation to notify the 
veteran.

Since March 1995, VA treatment records have been obtained for 
September 2002 through March 2004.  The veteran identified 
private treatment records that were obtained for treatment by 
multiple physicians during the period of October 1991 through 
October 2003.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  In August 2007, he 
submitted a statement indicating that he had no additional 
evidence in support of his claims.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2007).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claims for service connection, VA was not 
obligated to provide him with medical examinations relating 
thereto.  The Board does note, however, that the veteran was 
provided a VA infectious disease examination related to a 
claim for service connection for malaria that pertains to his 
claim to reopen for service connection for urinary problems 
as he is claiming that condition is a residual of malaria.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Analysis

The veteran's claims for service connection were previously 
denied in a March 1995 rating decision.  Rating actions are 
final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2007).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002).  The veteran did not at any 
time indicate disagreement with this rating decision within 
one year after it was issued.  Therefore, it is final.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended effective August 29, 2001.  However, 
that amendment applies only to claims to reopen received on 
or after its effective date.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since this claim was received before that date, 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

The evidence received subsequent to March 1995 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

At the time of the prior denial, the evidence consisted of 
the veteran's service discharge examination report, his 
service separation document, the report of an examination 
conducted for VA purposes in July 1994, in connection with 
his claim, and his statement of contentions.  

In pertinent part, the veteran related that he received 
shrapnel wounds from an exploding grenade, and a bayonet 
wound while in combat in Korea.  He also recalled treatment 
for what he considered was a probable left ankle sprain at 
Camp Chaffee, Arkansas in 1951; getting struck by a troop 
carrier truck in Korea, injuring the lower portion of his 
left leg, and that his left ankle and knee swelled up again 
and received treatment at Camp Chaffee in July 1952.  The 
veteran also attributed the onset of a urinary dysfunction 
and bronchial infections to malaria for which he was treated 
in service.  (The veteran has since been awarded service 
connection for malaria.)  

The veteran's discharge examination report revealed no 
relevant abnormalities on clinical evaluation.  The only 
abnormality noted was the presence of third degree pes 
planus.  Similarly, the report of the medical history signed 
by the veteran made no mention of any shrapnel or bayonet 
wounds; leg, ankle or knee injuries; or urinary or bronchial 
infections.  In relevant part, only cramps in the legs after 
walking was mentioned, and that the veteran was treated at 
Camp Chaffee for his feet.  

The veteran's discharge papers show that he served 10 months 
overseas, where he earned the Korean Service Medal with 1 
Bronze Service Star.  In the location on the document to list 
"wounds received as a result of action with enemy forces" 
the word "none" was inserted.  

The VA examination report revealed the presence of scars on 
the veteran's left ankle, left index finger, and left flank; 
scars on the left side of the face, the neck, the right jaw 
and mandible; and diagnoses of recent acute bronchial 
infections suspected to be secondary to smoking; nocturia; 
and a history of occasional left knee cap subluxation.  

The evidence submitted since March 1995 consists of the 
veteran's statements and testimony, lay statement and 
testimony from the veteran's wife, private medical treatment 
records from October 1991 through October 2003, VA treatment 
records from September 2002 through March 2004, and morning 
and sick reports from February 1951 and June 1952 through 
September 1952.

As to the shrapnel wound and bayonet wound aspects of the 
claim, the statements and testimony from the veteran and his 
wife merely restate the veteran's long standing contentions 
as to these events, and are therefore, cumulative.  The 
medical records, being from decades after service, do not 
provide any meaningful information as to the etiology of the 
claimed disabilities; and the morning/sick reports do not 
correspond to the veteran's time in Korea.  Moreover, as to 
the finger and hip, the veteran himself reported he did not 
receive any formal medical care in service for these, such 
that there would be no morning report entries regarding them 
in any event.  As such, new and material evidence has not 
been submitted to reopen the claims for service connection 
for shrapnel and bayonet wounds.  

With respect to the left ankle, left leg, and knee, as with 
the shrapnel and bayonet wounds, the statements and testimony 
of the veteran and his wife, are cumulative as they restate 
the contentions the veteran made during his initial claim.  
The medical records added to the file since 1995, do not 
actually reflect current left leg and ankle disability, other 
than that which is associated with peripheral vascular 
disease, which is already service connected, so this evidence 
likewise is not new and material.  The morning reports 
reflect a single day when the veteran was on sick call in 
February 1951, a hospitalization at Camp Chaffee from June 27 
1952 to July 10, 1952; and a hospitalization at Camp Polk 
from August 25, 1952 to September 11, 1952.  

The August to September 1952 hospitalization corresponds to 
when the veteran was treated for malaria, for which service 
connection has been established.  Therefore, these records 
are not so significant as to require consideration in order 
to fairly decide the merits of the claims regarding the left 
lower extremity.  

The record showing a June/July 1952 hospitalization at Camp 
Chaffee corresponds to the contentions concerning when the 
veteran received treatment for his left lower extremity.  
More significantly, however, is the fact that they do not 
show the reason for the hospitalization, and they also 
correspond to the entry on the report of the veteran's 
medical history that he prepared shortly before his service 
discharge, where he indicated that this hospitalization was 
for his feet, (rather than his ankle, knee, or leg).  Given 
their silence as to the reason for the treatment provided at 
this time in 1952, and the context provided by records 
prepared more contemporaneous with them, these documents are 
likewise not so significant that they must necessarily be 
considered in order to fairly decide the merits of the claim.   

The record of the February 1951 sick call roughly corresponds 
to the contention regarding treatment for an ankle sprain, 
but as with the other morning reports, this report does not 
provide the reason for the veteran's visit to sick call.  
Likewise, the service records that are extant, including a 
medical history the veteran prepared, do not mention any 
ankle problems, and indeed his current problems have been 
linked to an already service connected peripheral vascular 
disease.  As such this report is not so significant as to 
require its consideration in order to fairly decide the 
merits of the claim.  

Under the foregoing circumstances, new and material evidence 
has not been submitted to reopen the claims for service 
connection for disabilities of the left leg, ankle and knee.  

As to a urinary disorder, any contention with respect to it 
is cumulative, and it is not in any way mentioned in the 
morning reports received since 1995.  Further, the medical 
evidence received in 1995, show no diagnosis of a urinary 
disorder, and specifically show no current residual of 
malaria.  Accordingly, there has been no new and material 
evidence submitted to reopen the claim for service 
connection, and this aspect of the appeal is denied.  

With respect to the veteran's bronchitis claim, the veteran 
was service connected for his respiratory disability in 2006, 
and is evaluated as 60 percent disabling.  That action 
renders the bronchitis claim moot, and it is dismissed.  


ORDER

New and material evidence has not been received, and the 
claim to reopen for service connection for residuals of 
shrapnel wounds of the left face, neck and right jaw is 
denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for residuals of 
shrapnel wounds of the left index finger is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for residuals of a 
bayonet wound to the left hip is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for a left ankle 
disability is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for a left knee 
disability is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for a left leg 
disability is denied.

New and material evidence has not been received, and the 
claim to reopen for service connection for a urinary disorder 
is denied.

The claim to reopen for service connection for a bronchial 
infection is dismissed as moot.  


REMAND

The veteran has also claimed service connection for post 
traumatic stress disorder (PTSD), which was denied in a June 
2007 rating decision.  In July 2007, the veteran's attorney 
submitted to the RO the veteran's statement in support of his 
claim detailing his alleged stressors along with a cover 
letter that states that the veteran's statement should 
provide the basis for establishing service connection for 
PTSD.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The Board finds that the July 2007 statements from the 
veteran and his attorney are sufficient to constitute a 
Notice of Disagreement with the denial of service connection 
for PTSD in the June 2006 rating decision.  To date, a 
Statement of the Case has not been issued.  Thus the 
veteran's notice of disagreement is still pending.  It is 
proper to remand this claim because the veteran has not been 
provided a Statement of the Case on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the Statement of the Case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran a Statement of the Case 
as to the issue of entitlement to service 
connection for PTSD.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2006).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


